MEMORANDUM OF DECISION.
The mother of Scott R. appeals the judgment of the District Court (Bangor; Cox, J.) terminating her parental rights under 22 M.R.S.A. § 4055(1)(B)(2) (Supp.1987). We affirm. Reunification efforts are not a discrete element of the Department of Human Services’ burden of proof in termination proceedings. In Re Joseph P., 532 A.2d 1031, 1035 (Me.1987); In Re Daniel C., 480 A.2d 766, 770 (Me.1984). We find that clear and convincing evidence supports the District Court’s decision that termination is in the child’s best interest and that the mother is unable or unwilling to take responsibility for the child within a time reasonably calculated to meet his needs.
The entry is:
Judgment affirmed.
All concurring.